DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 1-3,5-13, 15-16 and 18-20 are  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,244,501 to Raghavendran et al., (hereinafter “Ragjavendran”), in combination with either one of EP 0408098 to T&N Technology Limited, (hereinafter “T&N”), US 5,384,188 to Lebold et al., (hereinafter “Lebold), EP 1,897,683 to GRUPO IND CATENSA, (hereinafter “Cantesia”) or US patent 5,952248 to Horton, (hereinafter “Horton”), or Expandable Flake Graphite, Asbury Carbons, (hereinafter “Ashbury”) and US PGPub 2013/0244528 to Lowery, (hereinafter “Lowery”).
The rejection stands as per reasons of record. 
Specifically, as discussed in the previous office actions, Raghavendran discloses a thermoplastic composite article comprising a porous core layer comprising a plurality of reinforcing fibers and a 
The plurality of reinforcing fibers suitable for Raghavendran’s invention include glass fibers.  See, for example, col. 3, lines 29-37.
The thermoplastic material may be a polyolefin thermoplastic material such as polyethylene, polypropylene, etc. as per col. 3, lines 61 - 63. 
 Ragjavendran expressly discloses porosity of 30 to 80 % which correspond to the claimed limitation. See, for example, col.2, lines 50-56.
Raghavendran further expressly discloses skin layers applied to the porous layer.  See figures. 
The porous core is disclosed throughout the entire disclosure of Raghavendran as flame retardant material, yet the flame retardant are not included, especially halogenated flame retardant.  
Raghavendran discloses that thermoplastic materials may be in particulate form (col. 3, lines 61-62).  No specific particle size is disclosed, implying that thermoplastic materials of any known commercially available size may be used.

Raghavendran does not disclose addition of expandable graphite (EG) particles.
Each one of T&N, Lebold, Cantesia, Horton discloses that addition of expandable graphite to the fiber based composite materials (alone or in combination with another lofting agent  such as clay, etc.,) such as the graphite is substantially homogeneously dispersed in the fiber matrix,  provides greatly improved flame retardancy of the composite materials.  Cantesia, for example, further discloses that expandable graphite expands up to 350 % of its original volume [0017], Lebold also exemplifies significant expansion of the composite sheets.  Therefore, it is reasonable expected that addition of the graphite particles in the amounts disclosed in 
See also Ashbury disclosing expandable graphites (EG) as functional filler exhibiting variety of properties, including known intumescent behavior.  Ashbury also discloses expansion of EG as a function of temperature.   Ashbury further discloses that commercially available EG may be of a variety of particle sizes. .  Ashbury also discloses expansion of EG as a function of temperature.  Therefore, utilizing EG with particle size corresponding to the particle size of the thermoplastic material would have been obvious as thermoplastic materials are known to be of similar sizes to the EG and also in view of desired expansion of the EG.
Lebold, for example, also discloses that the inclusion of expandable graphite is generally insensitive to convection heating as no expansion takes place at lower temperatures.  See, for example Fig. 1.
Therefore, addition of expandable graphite to compositions of Lowery would have been obvious to achieve thermoplastic composite articles with significantly improved flame retardant properties. 
Once EG particles are added to the composition of Ragjavendran as per teachings of the secondary references, the composite materials of 
With respect to the limitations of claims “wherein the expandable graphite material lofts, under infrared heating conditions, at a loft temperature that is 20 degrees Celsius or higher than a melting point temperature of the thermoplastic material in the porous core layer”  this limitation is believed to be an inherent limitation of majority of commercially available EG particles/majority of the polymers listed as suitable as  composite materials of Raghavendran.
As evident from Ashbury Carbons and also from figure 1 of Lebod, no substantial expansion occurs at tempeartures below 200 C, with any appreciable expansion (loft) occurring at temperatures way above 250-300 
polyvinyl chloride, polyarylene ethers and other polymers.  Such polymers exhibit melting/softening point significantly below 200 C, thus the embodiments in which the expandable graphite material lofts, under infrared heating conditions, at a loft temperature that is 20 degrees Celsius or higher than a melting point temperature of the thermoplastic material in the porous core layer are within the scope of the embodiments expressly disclosed by Raghavendran as modified by the teachings of the secondary references.   Even the illustrative examples of Raghavendran use a blend of Ultem polyether amide (Tg about 170 C) and Lexan polycarbone (Tg about 150 C), i.e., the blend that exhibit softening temperatures below 170 (and most likely lower than that as being a blend of two components) (note that those polymers are usually amorphous and do not exhibit melting points).  Thus, common EG material with any appreciable loft temperature above 200 C would inherently satisfy the claimed limitation for a large number of the thermoplastic materials disclosed by Raghavendran.

Lowery discloses that phosphorus-containing flame retardants can be preferred in certain applications for regulatory reasons, for example organic phosphates.
Therefore, addition of P containing flame retardants to the materials of Raghavendran would have been obvious when such composite materials are intended for applications in which such flame retardants are required by regulatory reasons. 
The invention as claimed, therefore, would have been obvious from the combined disclosure of the cited references as per discussion above.

Response to Arguments
Applicant's arguments filed 10-19-2020 have been fully considered but they are not persuasive. The applicants argue that combination of the cited reference is missing all the elements claimed in claim 1.  The applicants state that Raghavendran does not disclose expandable graphite (EG).

The applicants argue that Raghavendran cannot be properly combined with either one of the secondary references disclosing EG as a flame retardant.  Analyzing each of  the secondary references the applicants concentrate on the differences between Raghavendran and the secondary references, rather than  similarities or the teachings the secondary references are used for.  All of the secondary references are used for their expressed teachings of EG as a known flame retardant (intumescent) suitable for various articles/composition, including articles bases on inorganic fibers bound by polymers.
Specifically, with respect to T&N reference the applicants argue that “T&N is directed to an intumescent sheet material whose major component is an unfired kaolinitic clay comprising ball clay reinforced by inorganic vitreous fibers (for example, mineral wool) contains heat-expandable graphite as intumescent agent and up to 10 per cent by weight of an organic binder. Expandable graphite material is present in the organic binder that can be shaped to a desired shape. See Para. No. 9. Thus, 
The arguments is not persuasive.  The porous core layer is already disclosed by  Raghavendran, and no modification of V is needed to obtain a porous core layer.  The applicants further argue that “It is also unclear exactly how the starch based organic binder from T&N, which includes the EG, could be used in Raghavendran to provide any usable combined article.”  The applicants are misinterpreting the rejection based on combination of Raghavendran and T&N,  The examiner never proposed to change or add any specific binders to the porous core layers of Raghavendran or to modify the Raghavendran reference in any way other than adding a known flame retardant agent, i.e., EG, which is disclosed in, for example, T&N as effective flame retardant for fibrous materials, which flame retardant “is decomposable by heat with extensive expansion” thus providing flame retardant (intumescent) properties.  It is expected to expand upon heat regardless of whether it is incorporated in porous or non-porous fibrous materials. 
When the skilled person considers how Lebold uses EG, the skilled person would not add EG to any layer of Raghavendran, and if they did, it 

With respect to the Lebold, the applicants argue that “Lebold  is directed to an intumescent sheet that includes binder, fiber and an intumescent agent which includes a mixture of unexpanded vermiculite and expandable graphite. Lebold states that his material is suitable for use as heat activated firestops. Firestop materials are generally closed cell materials so that air is not present in any open cell structures to support burning or combustion - note Example 1 of Lebold which uses pressure to form his sheet. A firestop would not be very effective to stop fire it if had a porosity of 20-95% as specified in amended claim 1.”
It is noted that  the examiner did not propose to modify Lebold to make the  sheets of Lebold porous, rather the examiner proposed  to add intumescent agent of Lebold to the porous composite material of Raghavendran with expectation that the intumescent material (comprising EG) would exhibit the same function whether it is included in porous or non-porous materials as the intumescent agent of Lebold is expected to act similar under high heat whether it is included in porous of non-porous composite materials.

However, the applicants completely misinterpret the disclosure of  Grupo.  First the compositions of Grupo contain fibes held together by polymerizable binder, thus containing a web.  sSecond, Grupo, in the referenced paragraphs 16 and 17 does not “has expandable graphite added as a superficial layer to the felt.”  In paragraph 17 the reference discusses the layers of graphite itself, not graphite being added as a superficial layer.  The compositions of Grupo contains EG, polymerizable binder and fibers.  Nowhere the reference discusses addition of EG to the materials outside or on top of the composition.   The EG expressly disclosed as flame retardant.  Group also provides expressed discussion on the mechanism of how EG expands providing flame retardant properties 
It is reasonable expected that EG would expand in the same mechanism of way at elevated temperatures in any composition (porous or not) and create flame retardant barrier by expansion or its layers.  Thus, addition of EG disclosed in Grupo to the porous composite materials of Raghavendran would have been obvious with reasonable expectation of EG acting as a flame retardant in compositions of Raghavendran.
With respect to the Horton reference, the applicants state that  “Horton expressly states and emphasizes that his expandable graphite distribution is "non-uniform" in numerous instances. See FIGS. 3 and 5A and their accompanying description in Horton. Horton in particular has an arrangement where a first non-uniform open three-dimensional grid of spaced apart, expandable graphite particles is present.”
It is noted, however, that  distribution of graphite particles disclosed in the referenced figures 3 and 5a appears to be random, while the particles size of EG is non-uniform.  
Nevertheless, even if, the EG is distributed in the composite materials of Horton in a nun-uniform pattern, there is no indication that such pattern affects the flame retardant properties of EG in any way or manner.  EG is 
The applicants further ague that “Asbury was cited by the Office for the sole purpose of describing certain properties of expandable graphite. Assuming these properties are true for argument's sake, all features of amended claim 1 would not be present if Asbury by itself was combined with Raghavendran”
The examiner disagrees. While Asbury was cited for disclosing some of  the properties of EG, Ashbury was also cited for expressly disclosing EG as a known intumescent agent providing such properties to a variety oc compositions, and, as such, its addition to composite materials would have 
The applicants state that “Lowery does not appear to describe expandable graphite materials at all. While Lowery may mention graphite fibers in certain instances, addition of graphite fibers into Raghavendran would not result in any article that includes a porous core layer where expandable graphite particles are dispersed in the web of open cell structures in a uniform distribution from a first surface of the porous core layer to a second surface of the porous core layer.”  The examiner agrees with the applicants statement that Lowry was niot cited for disclosing EG, but it I was cited for different reasons discussed in the body of the rejection (not argued by the applicants).
The invention as claimed, therefore, is still considered to be unpatentable over  the combined teachings of  the cited references. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISZ
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765